Opinion issued August 29, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-19-00458-CV
                            ———————————
                       MAURICE MITCHELL, Appellant
                                         V.
        TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellee



                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-85575


                          MEMORANDUM OPINION

      Appellant, Maurice Mitchell, has filed a notice of appeal of the trial court’s

“sua sponte dismissal of this cause” on either July 27, 2017, or August 29, 2018. We

dismiss the appeal for want of jurisdiction.
      In the trial court proceeding, appellant filed an original petition naming the

Texas Department of Criminal Justice and several individuals as defendants. The

record filed in this Court does not show that any defendant has been served with

citation or has answered appellant’s petition. See generally TEX. R. CIV. P. 99(a),

99(b). On June 29, 2017, the trial court issued a Notice of Intent to Dismiss – No

Answer Filed, stating that the case was “eligible for dismissal because no answer

had been filed” and notifying appellant what actions had to be taken by July 27,

2017, to avoid dismissal of the case. On August 2, 2018, the trial court issued a

second Notice of Intent to Dismiss – No Answer Filed. This notice also stated that

the case was “eligible for dismissal because no answer had been filed” and notified

appellant what actions had to be taken by August 29, 2018, to avoid dismissal of the

case. However, the record filed in this appeal does not include any trial court order

dismissing the case for want of prosecution or any final judgment or order disposing

of all parties and claims.

      Generally, appellate courts have jurisdiction only over appeals from final

judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Ne.

Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). “A judgment is final

for purposes of appeal if it disposes of all pending parties and claims in the record,

except as necessary to carry out the decree.” Lehmann, 39 S.W.3d at 195. An

appellate court also has jurisdiction to consider an appeal from an interlocutory order

                                          2
if a statute explicitly provides jurisdiction. See CMH Homes v. Perez, 340 S.W.3d
444, 447–48 (Tex. 2011); see, e.g., TEX. CIV. PRAC. & REM. CODE ANN. § 51.014

(authorizing appeals from certain interlocutory orders). Because the record does not

include a final judgment or an appealable order, the Clerk of this Court notified

appellant that the appeal was subject to dismissal for want of jurisdiction unless he

caused to be filed a supplemental clerk’s record that included a final judgment or an

appealable order, or filed a written response showing how this Court has jurisdiction

over the appeal. See TEX. R. APP. P. 42.3(a). Appellant has filed a response to the

notice; however, he has not demonstrated that we have jurisdiction over the appeal.

      We dismiss the appeal for want of jurisdiction and dismiss as moot all pending

motions.

                                  PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




                                         3